--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is executed as of this 31 day
of OCT, 2011 (the "Effective Date"), by and between Roy W. Olivier ("Executive")
and ARI Network Services, Inc. (the "Company").
 
RECITALS
 
The Company and Executive are parties to that certain Employment Agreement dated
May 1, 2008 (the "Initial Employment Agreement");
 
The Company and Executive now desire to amend and restate the Initial Employment
Agreement in its entirety by setting forth the terms and conditions of their
agreements and understandings in this Amended and Restated Employment Agreement
(the "Agreement"), which shall replace and supersede the Initial Employment
Agreement effective as of the date first written above;
 
The Company desires to employ Executive in the position of President and Chief
Executive Officer, and Executive desires to be so employed by the Company, on
the terms and conditions set forth herein;
 
As a result of Executive's employment with the Company as President and Chief
Executive Officer, Executive will have access to and be entrusted with valuable
information about the Company's business and customers, including trade secrets
and confidential information; and
 
The Parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (collectively, "Parties" and individually, "Party"), the Parties agree
as follows:
 
ARTICLE I
EMPLOYMENT
 
1.1     Position and Duties. During the term of Executive's employment under
this Agreement, Executive shall hold the position of President and Chief
Executive Officer ("CEO") of the Company and shall be subject to the authority
of, and shall report to, the Board of Directors of the Company (the "Board").
Executive's duties and responsibilities as President and CEO shall include all
those customarily attendant to the position of President and CEO and other
duties and responsibilities, consistent with the position of President and CEO,
as may be assigned from time to time by the Board. At all times while employed
by the Company, Executive shall devote Executive's entire business time,
attention and energies exclusively to the business interests of the Company,
except as otherwise specifically approved in writing by or on behalf of the
Board. As of the date of this Agreement, Executive serves as a director of the
Company, and, during the term of Executive's employment under this Agreement,
upon each expiration of Executive's term as a director of the Company, the Board
shall nominate Executive as a nominee for director of the Company and shall use
its best efforts to encourage the shareholders to elect Executive as a director
of the Company. Executive acknowledges and agrees that the execution of this
Agreement shall not be treated as Good Reason under the Initial Employment
Agreement or Executive's Change of Control Agreement, dated September 13, 2006,
as amended (the "COC Agreement").
 
 
 

--------------------------------------------------------------------------------

 
 
1.2     Term. The term of Executive's employment with the Company pursuant to
this Agreement shall commence on the date first written above and shall continue
for three (3) years thereafter (the "Three-Year Term"), unless earlier
terminated by either Executive or the Company pursuant to Article III, below. At
the end of the Three-Year Term, should Executive continue employment with the
company, this Agreement shall be automatically renewed for successive one (1)
month periods (collectively, "Renewal Terms"; individually, "Renewal Term")
unless and until the Parties enter into a new written employment agreement
regarding Executive's continued employment or, at least thirty (30) days prior
to the expiration of the Employment Term or the then current Renewal Term,
either party provides the other with a written notice of intention not to renew,
in which case this Agreement shall terminate as of the end of the Employment
Term or said Renewal Term, as applicable, or this Agreement is otherwise
terminated pursuant to Article III, below.
 
ARTICLE II
COMPENSATION AND OTHER BENEFITS
 
2.1     Base Salary. During the term of Executive's employment under this
Agreement, the Company shall pay Executive an annual salary of Two Hundred Fifty
Thousand Dollars ($250,000) ("Base Salary"), payable in accordance with the
normal payroll practices and schedule of the Company. Notwithstanding the
foregoing, the Base Salary shall be subject to annual review by the Compensation
Committee (the "Compensation Committee") of the Board and shall be subject to
increase, but not decrease, based on the recommendation of the Compensation
Committee as approved by the Board; provided, however, that the Company may
reduce Executive's Base Salary if (a) Executive's Base Salary is reduced as part
of a general reduction in the base salaries for all executive officers of the
Company and such reduction is no larger, on a percentage basis, than the average
salary reduction of all other executive officers of the Company or (b)
Executive's Base Salary is reduced for Cause (defined below), and Executive
acknowledges and agrees that any reduction in Base Salary due to the
circumstances specified in Section 2.1(a) or (b), above, shall not constitute
Good Reason (as defined in Section 3.1(f), below).
 
2.2     Bonuses. During the term of Executive's employment under this Agreement,
Executive will be eligible to participate in the Company's Management Incentive
Bonus Plan ("Bonus Plan"), the specifics of which are determined from time to
time by the Compensation Committee and approved by the Board. The Parties
acknowledge and agree that, under the Company's current Bonus Plan, the
annualized bonus amount which Executive would be eligible to receive if one
hundred percent (100%) of such Bonus Plan targets were met would be One Hundred
Twenty-Five Thousand Dollars ($125,000). Executive acknowledges and agrees that
the Bonus Plan may be changed from time to time at the discretion of the
Compensation Committee as approved by the Board,
 
 
2

--------------------------------------------------------------------------------

 
 
2.3     Equity.
 

 
(a)
Grant of Options. Executive acknowledges and agrees that, prior to the Effective
Date, he was granted options to purchase shares of the Company's common stock
pursuant to the terms and conditions of an Award Agreement between the Company
and Executive in the form of the Company's standard Award Agreement. Such
options shall be subject to the terms and conditions of such Award Agreement,
including, without limitation, with respect to vesting and forfeiture.

 

 
(b)
Future Equity Incentives. After the Effective Date, during the term of
Executive's employment under this Agreement, Executive shall be eligible to
participate in stock option and equity plans and grants, if any, that are
offered to senior executive/officer employees of the Company, as determined by
the Compensation Committee and approved by the Board from time to time.

 
2.4     Perquisites, Benefits and Other Compensation. During the term of
Executive's employment under this Agreement, and subject to the express
provisions of this Article II, Executive will be entitled to receive all
perquisites and benefits provided by the Company to its senior executive
employees, subject to the eligibility criteria related to such perquisites and
benefits, and to such changes, additions, or deletions to such perquisites and
benefits as the Company may make from time to time, as well as such other
perquisites or benefits as may be specified from time to time at the sole
discretion of the Board.
 
ARTICLE III
TERMINATION
 
3.1     Termination Not In Connection With A Change In Control.
 

 
(a)
Termination Without Cause. Subject to Section 3.2, below, the Board may
terminate Executive's employment and all of the Company's obligations under this
Agreement (except as provided in Section 10.5, below, and as required by law) at
any time without Cause (defined below).

 

 
(b)
Termination For Cause. Subject to Section 3.2, below, the Board may terminate
Executive's employment and all of the Company's obligations under this Agreement
(except as provided in Section 10.5, below, and as required by law) at any time
for Cause (defined below) by giving written notice to Executive stating the
basis for such termination, effective immediately upon giving such notice or at
such other time thereafter as the Board may designate. "Cause" shall mean any of
the following:
(1) Executive has, in a material way, breached this Agreement or the fiduciary
duty he owes to the Company or any other legal obligation or duty he owes to the
Company, which breach remains uncured, if possible to cure, to the reasonable
satisfaction of the Board for thirty (30) calendar days after Executive receives
written notice thereof from the Board that specifies in reasonable detail the
alleged breach; (2) Executive has committed gross negligence or willful
misconduct in the performance of Executive's duties for the Company; (3)
Executive has failed in a material way to follow reasonable instructions from
the Board, consistent with this Agreement, concerning the operations or business
of the Company, which failure remains uncured, if possible to cure, to the
reasonable satisfaction of the Board for thirty (30) calendar days after
Executive receives written notice thereof from the Board that specifies in
reasonable detail the alleged failure; (4) Executive has committed a crime the
circumstances of which substantially relate to Executive's employment duties
with the Company; (5) Executive has misappropriated or embezzled funds or
property of the Company or engaged in any act of dishonesty that involves the
business of the Company or causes material damage to the Company; and (6)
Executive attempts to misappropriate or misappropriates a corporate opportunity
of the Company, unless the transaction was approved in writing by the Board
after full disclosure of all details relating to such transaction.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(c)
Termination by Death or Disability. Subject to Section 3.2, below, Executive's
employment and all of the Company's obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate
automatically, effective immediately and without any notice being necessary,
upon Executive's death or a determination of Disability of Executive. For
purposes of this Agreement, "Disability" means the inability of Executive, due
to a physical or mental impairment, to perform the essential functions of
Executive's job with the Company, with or without a reasonable accommodation,
for ninety (90) consecutive business days or one hundred twenty (120) business
days in the aggregate during any 365-day period. A determination of Disability
shall be made by the Board, which may, at its sole discretion, consult with a
physician or physicians satisfactory to the Board, and Executive shall cooperate
with any efforts to make such determination. Any such determination shall be
conclusive and binding on the Parties. Any determination of Disability under
this Section 3.1(c) is not intended to alter any benefits any Party may be
entitled to receive under any long-term disability insurance policy earned by
either the Company or Executive with respect to Executive, which benefits shall
be governed solely by the terms of any such insurance policy.

 

 
(d)
Termination by Retirement. Subject to Section 3.2, below, Executive's employment
and all of the Company's obligations under this Agreement (except as provided in
Section 10.5, below, and as required by law) shall terminate automatically,
effective upon Executive's retirement in accordance with the Company's
retirement plan or policy should a retirement plan or policy for senior
executives of the Company be adopted.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(e)
Termination by Resignation. Subject to Section 3.2, below, Executive's
employment and all of the Company's obligations under this Agreement (except as
provided in Section 10.5, below, and as required by law) shall terminate thirty
(30) calendar days following Executive's provision of written notice to the
Board of Executive's resignation from employment with the Company or at such
other time as may be mutually agreed between the Parties following the provision
of such notice (the "Resignation Period"); provided, however, that, during the
Resignation Period, the Company may, at its discretion at any time, require
Executive to cease providing services to the Company and relieve Executive of
his duties so long as, during the Resignation Period, the Company continues to
otherwise fulfill its obligations to Executive under this Agreement; provided,
further, that the Company may, during the Resignation Period, terminate
Executive's employment with the Company for Cause (defined above) and such a
termination for Cause shall be considered a termination under Section 3.1(b),
above.

 

 
(f)
Termination for Good Reason. Subject to Section 3.2, below, Executive may
terminate his employment under this Agreement for Good Reason (defined below). A
termination shall only be for Good Reason if: (1) within ninety (90) calendar
days of the initial existence of Good Reason, Executive provides written notice
of Good Reason to the Board; (2) the Company does not remedy said Good Reason
within thirty (30) calendar days of its receipt of such notice; and (3)
Executive terminates his employment effective any time after the expiration of
such 30-day remedy period prior to the date that is two (2) years after the
initial existence of Good Reason. "Good Reason" shall mean the occurrence of any
of the following without the written consent of Executive: (i) the Company has
breached this Agreement in a material way, which breach remains uncured, if
subject to cure, for thirty (30) calendar days after the Board receives written
notice thereof from Executive; (ii) a material diminution in Executive's Base
Salary; (iii) a material diminution in the annual target bonus opportunity for a
given fiscal year as compared to the annual target bonus opportunity for the
immediately preceding fiscal year; (iv) a material diminution in Executive's
authority, duties, or responsibilities; or (v) a material change in the
geographic location at which Executive must perform his services, provided such
new location is more than fifty (50) miles from the location where Executive is
required to perform services prior to the change.

 
 
5

--------------------------------------------------------------------------------

 
 
3.2     Rights Upon Termination Not In Connection With A Change In Control.
 

 
(a)
(a) Section 3.1(a), Section 3.1(c) and Section 3.1(f) Termination; Section 1.2
Non-Renewal by the Company. If Executive's employment is terminated pursuant to
Section 3.1(a), Section 3.1(c), or Section 3.1(f), above, or if the Company
provides Executive with a notice of non-renewal pursuant to Section 1.2, above,
or fails to offer Executive a renewal of this Agreement within the three (3)
month period following the end of the Three-Year Term, with Base Salary, target
bonus opportunity, benefits, authority, duties and responsibilities
substantially similar to those in effect at the end of such term ("Renewal
Offer"), Executive or Executive's estate shall have no further rights against
the Company hereunder, except for the right to receive the following: (1) any
unpaid Base Salary with respect to the period prior to the effective date of
termination and (2) any earned but unpaid bonus due to Executive as of the
effective date of termination. With respect to a termination pursuant to Section
3.1 (a) or Section 3.1(f), above, or if the Company provides Executive with a
notice of non-renewal pursuant to Section 1.2, above, or fails to make a Renewal
Offer as specified above, Executive shall also receive (1) Executive's Base
Salary, at the rate in effect at the time of termination, for twelve (12) months
following the effective date of termination; (2) a bonus for the fiscal year of
the Company in which such termination occurs, which bonus shall be equal to the
average of Executive's annual bonus received pursuant to the Company's Bonus
Plan for the three fiscal years of the Company ending prior to the effective
date of termination; and (3) acceleration of all outstanding unvested options
held by Executive as of the effective date of termination. Payment of the
amounts specified in subsections (1) and (2) of the immediately preceding
sentence shall be made in twelve (12) equal monthly installments following the
effective date of termination; provided, however, that if such installment
payments would continue beyond the later of: (x) the first September 15
following the Company's fiscal year which included the effective date of
termination or (y) the first March 15 following the calendar year which included
the effective date of termination (the "Latest Date"), all remaining monthly
installments shall be paid to Executive in a lump sum on the Latest Date.
Notwithstanding the foregoing, the payment and receipt of the benefits specified
in subsections (1), (2) and (3), of that same sentence are contingent upon
Executive's execution of a written severance agreement (in a form satisfactoiy
to the Board) containing, among other things, a general release of claims
against the Company, and the rescission period of such agreement must expire,
without revocation of such release, within sixty (60) days following the
effective date of termination. To the extent that payments would otherwise be
paid to Executive within the sixty (60) day period following the effective date
of termination, such payment(s) shall be made following Executive's execution of
such general release and the expiration of the applicable rescission period,
except where the sixty (60) day period following the effective date of
termination spans two different calendar years, in which case such payment(s) or
benefit(s) will not be paid until the later calendar year during the sixty (60)
day period.

 
 
6

--------------------------------------------------------------------------------

 
 

 
(b)
Section 3.1(b) and Section 3.1(e) Terminations; Section 1.2 Decline by Executive
of Renewal Offer. If Executive's employment is terminated pursuant to Section
3.1(b), above, if Executive resigns pursuant to Section 3.1(e), above, or if
Executive declines to accept a Renewal Offer from the Company, Executive shall
have no further rights against the Company hereunder, except for the right to
receive: (1) any unpaid Base Salary with respect to the period prior to the
effective date of termination; and (2) any earned but unpaid bonus due to
Executive as of the effective date of termination.

 

 
(c)
Section 3.1(d) Termination. If Executive retires pursuant to Section 3.1 (d),
above, Executive shall have no further rights against the Company hereunder,
except for the right to receive: (1) any unpaid Base Salary with respect to the
period prior to the effective date of termination; (2) any earned but unpaid
bonus due to Executive as of the effective date of termination; and (3) any
additional benefits provided for under the Company's retirement plan or policy
for senior executives, if any.

 
3.3     Termination In Connection With A Change In Control. Should Executive's
employment be terminated upon the occurrence of or within two (2) years of a
"Change in Control," as defined in Executive's COC Agreement, the terms of such
termination shall be governed exclusively by the COC Agreement and Executive
shall not be entitled to receive any of the benefits provided for under this
Article III.
 
ARTICLE IV
CONFIDENTIALITY
 
4.1    Confidentiality Obligations. Executive will not, during his employment
with the Company, directly or indirectly, use or disclose any Confidential
Information or Trade Secrets (defined below) except in the interest and for the
benefit of the Company. After the end, for whatever reason, of Executive's
employment with the Company, Executive will not, directly or indirectly, use or
disclose any Trade Secrets. For a period of two (2) years following the end, for
whatever reason, of Executive's employment with the Company, Executive will not,
directly or indirectly, use or disclose any Confidential Information. Executive
further agrees not to, directly or indirectly, use or disclose at any time
information received by the Company from others except in accordance with the
Company's contractual or other legal obligations; the Company's customers are
third party beneficiaries of this promise.
 
4.2    Definitions.
 

 
(a)
Trade Secret. The term "Trade Secret" has that meaning set forth under
applicable law. The term includes, but is not limited to, all computer source,
object or other code created by or for the Company.

 
 
7

--------------------------------------------------------------------------------

 
 

 
(b)
Confidential Information. The term "Confidential Information" means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company's competitors,
generally. Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated or treated as confidential or proprietary by the Company;
and (iii) information received by the Company from others which the Company has
an obligation to treat as confidential.

 

 
(c)
Exclusions. Notwithstanding the foregoing, the terms "Trade Secret" and
"Confidential Information" shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by him prior to his employment by
the Company; (ii) is or becomes generally available to the public through no act
or omission of Executive; (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis without violating any obligation of confidentiality or secrecy relating to
the information disclosed; or (iv) is independently developed by Executive
outside the scope of his employment without use of Confidential Information or
Trade Secrets.

ARTICLE V
NON-COMPETITION
 
5.1     Restrictions on Competition During Employment. During Executive's
employment by the Company, Executive shall not, directly or indirectly, compete
against the Company, or, directly or indirectly, divert or attempt to divert
business from the Company anywhere the Company does business.
 
5.2     Post-Employment Restricted Services Obligation. For two (2) years
following termination of Executive's employment with the Company, for whatever
reason, Executive agrees not to, directly or indirectly, provide Restricted
Services to any Competitor in the United States.
 
5.3     Definitions.
 

 
(a)
Restricted Services. The term "Restricted Services" means employment duties and
functions of the type provided by Executive to the Company during the twelve
(12) month period prior to the termination, for whatever reason, of Executive's
employment with the Company, as described in Executive's job description with
the Company.

 
 
8

--------------------------------------------------------------------------------

 
 

 
(b)
Competitor. For purposes of this Article V, the term "Competitor" means any
entity, including a sole proprietorship, that sells or services, or attempts to
sell or service, (i) distribution-side electronic commerce and marketing
products or services (including, without limitation, electronic parts catalogs,
search engine marketing, lead generation and management, and web site provision)
of the type sold or serviced by the Company during the twelve (12) month period
prior to the termination, for whatever reason, of Executive's employment with
the Company (ii) in vertical markets in which the Company sold or serviced its
products or services during the twelve (12) month period prior to the
termination, for whatever reason, of Executive's employment with the Company;
provided, however, that the term "Competitor" shall not include a subsidiary or
other corporate division of such an entity which subsidiary or division does not
sell or service, or attempt to sell or service, such aforementioned
distribution-side electronic commerce and marketing products or services in such
vertical markets. To the extent that the following entities, or their
subsidiaries or corporate divisions, meet the aforementioned definition, such
entities, or their subsidiaries or corporate divisions as the case may be, shall
be deemed competitors of the Company: Snap-On Business Solutions, Dominion
Enterprises, 50 Below, Enigma, HLSM and ADP Lightspeed and any successor of such
entities; provided, however, that the foregoing list of entities is included for
the sole purpose of providing examples of possible Competitors and shall not
affect the aforementioned definition. Examples of vertical markets in which the
Company sells or services its products or services may include, without
limitation, the following: powersports, outdoor power equipment, marine and
recreational vehicle and home appliances.

 
ARTICLE VI
CUSTOMER NON-SOLICITATION
 
6.1     Post-Employment Non-Solicitation of Restricted Customers. For two (2)
years following termination of Executive's employment with the Company, for
whatever reason, Executive agrees not to, directly or indirectly, solicit or
attempt to solicit any business from any Restricted Customer in any manner which
competes with the services or products offered by the Company in the twelve (12)
months preceding termination of Executive's employment with the Company, or to,
directly or indirectly, divert or attempt to divert any Restricted Customer's
business from the Company.
 
6.2     Restricted Customer. The term "Restricted Customer" means any individual
or entity (a) for whom/which the Company provided services or products, and (b)
with whom/which Executive had contact on behalf of the Company, or about
whom/which Executive acquired non-public information in connection with his
employment by the Company, during the twenty-four (24) month period preceding
the end, for whatever reason, of Executive's employment with the Company;
provided, however, that the term "Restricted Customer" shall not include any
individual or entity whom/which, through no direct or indirect act or omission
of Executive, terminated its business relationship with the Company more than
six (6) months prior to the end of Executive's employment with the Company.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE VII
RESTRICTION RELATING TO PRODUCTS OR SERVICES UNDER DEVELOPMENT BY THE COMPANY
 
7.1     Restriction Relating to Products or Services Under Development by the
Company. For two (2) years following termination of Executive's employment with
the Company, for whatever reason, Executive agrees not to, directly or
indirectly, develop, market or sell, or attempt to develop, market or sell, on
behalf of any Competitor (defined below) in the United States any product or
service that is under development by the Company during the twelve (12) month
period prior to the termination, for whatever reason, of Executive's employment
with the Company; provided, however, that this Article VII shall not apply to
any product or service which the Company has not taken steps to market or sell
within the twelve (12) month period following the termination, for whatever
reason, of Executive's employment with the Company.
 
7.2     Competitor. For purposes of this Article VII, the term "Competitor"
means any entity, including a sole proprietorship, that sells or services, or
attempts to sell or service, (i) distribution-side electronic commerce and
marketing products or services (including, without limitation, electronic parts
catalogs, search engine marketing, lead generation and management, and web site
provision) of the type sold or serviced by the Company during the twelve (12)
month period prior to the termination, for whatever reason, of Executive's
employment with the Company (ii) in vertical markets in which the Company sold
or serviced its products or services during the twelve (12) month period prior
to the termination, for whatever reason, of Executive's employment with the
Company; provided, however, that the term "Competitor" shall not include a
subsidiary or other corporate division of such an entity which subsidiary or
division does not sell or service, or attempt to sell or service, such
aforementioned distribution-side electronic commerce and marketing products or
services in such vertical markets. To the extent that the following entities, or
their subsidiaries or corporate divisions, meet the aforementioned definition,
such entities, or their subsidiaries or corporate divisions as the case may be,
shall be deemed competitors of the Company: Snap-On Business Solutions, Dominion
Enterprises, 50 Below, Enigma, HLSM and ADP Lightspeed and any successor of such
entities; provided, however, that the foregoing list of entities is included for
the sole purpose of providing examples of possible Competitors and shall not
affect the aforementioned definition. Examples of vertical markets in which the
Company sells or services its products or services may include, without
limitation, the following: powersports, outdoor power equipment, marine and
recreational vehicle and home appliances.
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
BUSINESS IDEA RIGHTS
 
8.1     Assignment. The Company will own, and Executive hereby assigns to the
Company and agrees to assign to the Company, all rights in all Business Ideas.
All Business Ideas which are or form the basis for copyrightable works are
hereby assigned to the Company and/or shall be assigned to the Company or shall
be considered "works for hire" as that term is defined by United States
copyright law.
 
8.2     Definition of Business Ideas. The term "Business Ideas" means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others, while Executive is employed by
the Company and which are: (a) related to any business known to Executive to be
engaged in or contemplated by the Company; (b) originated or developed during
Executive's working hours; or (c) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.
 
8.3     Disclosure. While employed by the Company, Executive will promptly
disclose all Business Ideas to the Company.
 
8.4     Execution of Documentation. Executive, at any time during or after his
employment by the Company, will promptly execute all documents which the Company
may reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.
 
ARTICLE IX
NON-SOLICITATION OF EMPLOYEES
 
During Executive's employment by the Company and for twelve (12) months
thereafter, Executive shall not, directly or indirectly, encourage any Company
employee to terminate his/her employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee's services to the Company; provided, however, that this
Article IX shall not prohibit use of general classified advertising to solicit
for employment positions.
 
ARTICLE X
EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS
 
10.1   Confidential Information of Others. Executive warrants and represents to
the Company that he is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict with, or prohibit Executive from fully carrying out, his duties as
described under the terms of this Agreement. Further, Executive warrants and
represents to the Company that he has not and will not retain or use, for the
benefit of the Company, any confidential information, records, trade secrets, or
other property of a former employer.
 
 
11

--------------------------------------------------------------------------------

 
 
10.2   Scope of Restrictions. Executive acknowledges that during the course of
his employment with the Company, he will gain knowledge of Confidential
Information and Trade Secrets of the Company. Executive acknowledges that the
Confidential Information and Trade Secrets of the Company are necessarily shared
with Executive on a routine basis in the course of performing his job duties and
that the Company has a legitimate protectable interest in such Confidential
Information and Trade Secrets, and in the goodwill and business prospects
associated therewith. Accordingly, Executive acknowledges that the scope of the
restrictions contained in this Agreement are appropriate, necessary and
reasonable for the protection of the Company's business, goodwill and property
rights, and that the restrictions imposed will not prevent him from earning a
living in the event of, and after, the end, for whatever reason, of his
employment with the Company.
 
10.3   Prospective Employers. Executive agrees, during the term of any
restriction contained in Articles IV, V, VI, VII, VIII, IX and X of this
Agreement, to disclose this Agreement to any entity which offers employment to
Executive. Executive further agrees that the Company may send a copy of this
Agreement to, or otherwise make the provisions hereof known to, any of
Executive's potential or future employers.
 
10.4   Third Party Beneficiaries. Any Company affiliates are third party
beneficiaries with respect to Executive's performance of his duties under this
Agreement and the undertakings and covenants contained in this Agreement, and
the Company and any of its affiliates enjoying the benefits thereof, may enforce
this Agreement directly against Executive. The terms Trade Secret and
Confidential Information shall include materials and information of the
Company's affiliates to which Executive has access.
 
10.5   Survival. The covenants set forth in Articles III, IV, V, VI, VII, VIII,
IX, X, XI, XII and XIII of this Agreement shall survive the termination of
Executive's employment hereunder.
 
ARTICLE XI
RETURN OF RECORDS
 
Upon the end, for whatever reason, of his employment with the Company, or upon
request by the Board at any time, Executive shall immediately return to the
Company all documents, records and materials belonging and/or relating to the
Company (except Executive's own personnel and wage and benefit materials
relating solely to Executive), and all copies of all such materials. Upon the
end, for whatever reason, of Executive's employment with the Company, or upon
request of the Board at any time, Executive further agrees to destroy such
records maintained by him on his own computer equipment. Upon mutual agreement
between Executive and the Company, Executive may retain documents, records and
materials belonging and/or relating to the Company following the end, for
whatever reason, of Executive's employment with the Company.
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE XII
INDEMNITY
 
12.1   Indemnification By Company. To the extent permitted by applicable law,
the Company shall indemnify Executive if Executive is, or is threatened to be,
made a party to an action, suit or proceeding (other than by the Company) by
reason of the fact that Executive is or was a director or officer of the
Company, unless liability was incurred because Executive breached or failed to
perform a duty that Executive owes to the Company and such breach or failure
constitutes: (a) a willful failure to deal fairly with the Company or its
shareholders in connection with a matter in which Executive has a material
conflict of interest; (b) a violation of the criminal law, unless Executive had
reasonable cause to believe that his conduct was lawful and Executive had no
reasonable cause to believe such conduct was unlawful; (c) a transaction from
which Executive derived an improper personal profit; or (d) willful misconduct.
 
12.2   Indemnification By Executive. Executive agrees to indemnify and hold
harmless the Company against any and all losses, claims, damages, liabilities,
costs, expenses (including reasonable attorneys' fees and costs), judgments and
settlements of amounts paid in connection with any threatened, pending or
completed action, suit, claim, proceeding or investigation arising out of or
pertaining to: (a) unlawful intentional acts committed by Executive in the
conduct of the Company's business; (b) any willful gross negligence committed by
Executive other than in the conduct of the Company's business; and (c) any tax
deductions Executive may claim for expenses incurred or claim to have been
incurred in connection with Executive's duties hereunder.
 
12.3   Insurance. Notwithstanding the foregoing, the indemnification provided
for in this Article XII shall only apply to any costs or expenses incurred by
indemnitees which are not covered by applicable liability insurance. If this
Article XII is interpreted to reduce insurance coverage to which an indemnitee
would otherwise be entitled in the absence of this provision, this provision
shall be deemed inoperative and not part of this Agreement. This Article XII
shall survive the termination of this Agreement.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1   Notice. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effectively given (a) upon personal delivery to
the party to be notified; (b) when sent by facsimile or electronic transmission
(e-mail) if sent during normal business hours of the recipient and confirmed by
facsimile or electronic confirmation receipt; (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
such notices are addressed as follows or to such other address as the addressed
Party may have substituted by notice pursuant to this Section 13.1:
 
 
13

--------------------------------------------------------------------------------

 
 
 

To the Company: ARI Network Services, Inc.  
Vice President of Finance and Chief Financial
Officer
  11425 West Lake Park Drive Milwaukee, WI 53224-3025   Fax: +1 (414) 973-4618  
Email: JANECER@ARINET.COM     To Executive: Roy W. Olivier  
N72 W16115 Stonewood Dr.
Menomonee Falls, WI 53051
  Fax: NONE  
Email: 02996cab@gmail.com

 
13.2   Entire Agreement; Amendment; Waiver. This Agreement sets forth the entire
understanding of the Parties hereto with respect to the subject matter
contemplated hereby. Any and all previous agreements and understandings between
or among the Parties regarding the subject matter hereof, whether written or
oral, are superseded by this Agreement; provided, however, that the COC
Agreement and any existing Award Agreement related to previously granted stock
options shall survive and remain in full force and effect. This Agreement shall
not be amended or modified except by a written instrument duly executed by each
of the Parties hereto. Any extension or waiver by any Party of any provision
hereto shall be valid only if set forth in an instrument in writing signed on
behalf of such Party. For purposes of the foregoing two (2) sentences, the
Parties acknowledge and agree that any such written instrument to be signed by
the Company shall require the signature of a representative of the Company duly
authorized by the Board to bind the Company to the terms of such written
instrument.
 
13.3   Headings. The headings of sections and paragraphs of this Agreement are
for convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.
 
13.4   Assignability. This Agreement is personal to Executive, and Executive may
not assign or delegate any of Executive's rights or obligations hereunder
without first obtaining the written consent of the Board. The Company will
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by an assumption agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. If
such succession or assignment does not take place, and if this Agreement is not
otherwise binding on Executive's successors or assigns by operation of law,
Executive is entitled to compensation from the Company in the same amount and on
the same terms as provided for in this Agreement. This Agreement shall be
binding on and inure to the benefit of each Party and such Party's respective
heirs, legal representatives, successors and assigns.
 
 
14

--------------------------------------------------------------------------------

 
 
13.5   Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise.
 
13.6   Injunctive Relief. The Parties agree that damages will be an inadequate
remedy for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief (without
the necessity of posting bond or other security).
 
13.7   Waiver of Breach. The waiver by either Party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either Party.
 
13.8   Severability. The obligations imposed by, and the provisions of, this
Agreement are severable and should be construed independently of each other. The
invalidity of one provision shall not affect the validity of any other
provision.
 
13.9   Consideration. Execution of this Agreement is a condition of Executive's
employment with the Company and Executive's employment and other benefits
provided for herein by the Company constitutes the consideration for Executive's
undertakings hereunder.
 
13.10 Governing Law. This Agreement shall in all respects be construed according
to the laws of Wisconsin, without regard to its conflict of laws principles.
 
13.11 Authority to Bind the Company. The Company represents and warrants that
the undersigned representative of the Company has the authority of the Board to
bind the Company to the terms of this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 

 
EXECUTIVE:
      /s/ Roy W. Olivier
 
Roy W. Olivier
      ARI NETWORK SERVICES, INC.       By: /s/ Brian Dearing     Brian Dearing  
  Chairman of the Board

 
 
15

--------------------------------------------------------------------------------